 1   MONTI J. LEVY
     Nevada State Bar No. 8158
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: mlevy@wmllawlv.com
     Attorney for Benito Alberto Inzunza-Sierra
 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                              Case Nos. 2:18-CR-00038-APG-NJK
                                                                      2:18-CR-00047-APG-NJK
10                   Plaintiff,
                                                            Motion to Continue Sentencing and
11          v.                                              Revocation Hearing
12   BENITO ALBERTO INZUNZA-SIERRA,
13                   Defendant.
14
            The defendant, Benito Alberto Inzunza-Sierra, by and through his attorney of record,
15
     MONTI J. LEVY, ESQUIRE, WRIGHT MARSH & LEVY, hereby moves that the currently
16
     scheduled sentencing and revocation hearing set for Tuesday, November 20, 2018 at 9:00 a.m.
17
     be vacated and set to a date and time convenient to this Court but no sooner than ninety (90)
18
     days. The government opposes this request. 1 As such, this request is filed as a motion and not
19
     a stipulation
20
            DATED this 16th day of November, 2018.
21
                                                      WRIGHT MARSH & LEVY
22
23                                              By: /s/ Monti J. Levy
24                                                  MONTI J. LEVY
                                                    Attorney for Mr. Inzunza-Sierra
25
26
            1
                The parties have conferred regarding defendant’s request for a continuance.
 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          On June 5, 2018, Mr. Inzunza-Sierra pleaded guilty, by way of plea agreement, to count
 3   one of the superseding information. ECF 33, 34. Specifically, he pleaded guilty to possession
 4   with intent to distribute a controlled substance, methamphetamine, in violation of 21 U.S.C. §§
 5   841(a)(1) and (b)(1)(A)(viii).
 6          Sentencing and revocation proceedings were originally scheduled for September 6,
 7   2018. ECF 34. The parties requested a continuance due to a delay in delivery of the PSR. ECF
 8   36. The Court granted this request. ECF 37. On August 24, 2018, defense counsel Winckler
 9   asked to withdraw from the case due to health issues, current medications, and other health
10   impediments. ECF 38. Defense counsel Winckler requested that defense counsel Monti J.
11   Levy be appointed CJA counsel to represent Mr. Inzunza-Sierra as Ms. Levy is a part of the
12   same law firm and an appointed member to the CJA Panel. Id. On August 28, 2018, this Court
13   granted the request. ECF 39. On November 9, 2018, the parties filed a second stipulation to
14   continue sentencing at the government’s request. ECF 41. The court granted the request. ECF
15   42.
16          On November 15, 2018 a sentencing reform bill was introduced into Congress. This
17   reform bill is called the First Step Act. It has been widely publicized in the past few days with
18   both a Bi-Partisan Congress and President encouraging its passage. President Trump has agreed
19   to sign the sentencing reform bill, and there appears to be more than enough votes to pass the
20   proposed bill. The current version of the proposed bill includes language to reduce mandatory
21   minimums for certain drug offenses and provide additional safety valve considerations given a
22   defendant’s current offense of conviction and prior criminal history. Such changes, if it became
23   law, may impact Mr. Inzunza-Sierra’s case. Additionally, any proposed changes may not be
24   retroactive. Therefore, it is important for defense counsel to consider this kind of impact on
25   Mr. Inzunza-Sierra’s custodial sentence. Given the potential for imminent change to the law
26
                                                    2
 1   that could affect Mr. Inzunza-Sierra, counsel requests a 90-day continuance to evaluate the
 2   strength of the proposed law. Additionally, the 90-day continuance is requested to evaluate
 3   Congress’s intention to pass the law and present it to the President for signature.
 4          DATED this 16th day of November, 2018.
 5                                                       WRIGHT MARSH & LEVY
 6
 7                                              By: /s/ Monti J. Levy
                                                    MONTI J. LEVY
 8                                                  Attorney for Mr. Inzunza-Sierra
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case Nos. 2:18-CR-00038-APG-NJK
 4                                                               2:18-CR-00047-APG-NJK
                   Plaintiff,
 5
            v.                                         PROPOSED ORDER
 6
     BENITO ALBERTO INZUNZA-SIERRA,
 7
                   Defendant.
 8
 9
10          IT IS SO ORDERED that the sentencing and revocation hearing currently scheduled

11   for Tuesday, November 20, 2018 at 9:30 a.m. be vacated and continued to December 6, 2018

12   at 10:00 a.m. in Las Vegas Courtroom 6C.

13
            DATED this 19th       day of November, 2018.
14
15
16
17                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                 4
 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 3   is a person of such age and discretion as to be competent to serve papers.
 4          That on November 6, 2018, she served an electronic copy of the above and foregoing
 5   Motion to Continue Sentencing and Revocation Hearing by electronic service (ECF) to the
 6   person named below:
 7
 8                         DAYLE ELIESON
                           United States Attorney
 9                         Brandon Jaroch
                           Assistant United States Attorney
10                         501 Las Vegas Blvd. South
                           Suite 1100
11                         Las Vegas, NV 89101

12                                                      /s/ Debbie Caroselli
13                                                      Employee of Wright Marsh & Levy

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    5
